MEMORANDUM OPINION
                                            No. 04-11-00074-CV

                                     IN RE Perry Theodore DONOP

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: February 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 27, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
  This proceeding arises out of Cause No. 2004-EMS-04580, styled In the Interest of L.C.R., A Minor Child, pending
in the 288th Judicial District Court, Bexar County, Texas, the Honorable Solomon J. Casseb, III presiding.
However, the order complained of was signed by the Honorable John D. Gabriel, presiding judge of the 131st
Judicial District Court, Bexar County, Texas.